and orders. We conclude that appellant has abandoned this appeal, and
                we
                           ORDER this appeal DISMISSED.



                                                a

                                                              , J.
                                      Saitta


                                                                                J.
                Gibbons




                cc: Hon. Nancy L. Allf, District Judge
                     Law Offices of Katherine M. Barker
                     Gabroy Law Offices
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A